Continuation Sheet (PTOL-303)

Response to Arguments
Applicant’s arguments, filed on 01/28/2022, have been fully considered but they are not persuasive.

Regarding Independent Claims 1, 8, 16, and 21:
Applicant’s submitted that the cited art does not disclose " wherein the configuration information indicates that the UE has only one receiver." See Remarks 7-8. The Examiner respectfully disagrees.
The combination of Damji et al. (US 20140098694), Lee et al. (US 20120224555), and Brisebois et al. (US 20110019715) clearly discloses the contended element above.
Especially, Brisebois discloses in ([0042 and 0045]) that the provisioning component 235 (in a UE) can activate or deactivate one or more receivers to generate a particular receiver configuration, and that the receiver configuration can be conveyed, by the provisioning component 235, to a base station such as a serving base station.
Furthermore, Brisebois discloses in ([0084]) that the UE 180 can be configured, by the provisioning component 235 or a base station, to operate as a single receiver device. Therefore, Brisebois teaches that the UE can be configured as a single receiver device, and such configuration is conveyed, by a provisioning component of the UE, to a base station.
“the adapted radio transmission parameter associated with the DL signal is ratio of i) an energy of the DL signal and ii) an average reference signal energy.” More particularly, Applicant contends that Lee must disclose an "average energy" as required by claim 1. See Remarks 8-9. The Examiner respectfully disagrees.
The Examiner notes that under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. See MPEP 2111.01.I. In this instance, neither the specification nor the claim defines the term "average energy."
A person of ordinary skill in the art at the time of the invention would have construed Lee’s RS power (see Lee, [0161]) as an average RS power. It would have been with the grasp of a person of ordinary skill in the art to devise an “average RS power” from Lee’s “RS power”. 







/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413